Citation Nr: 1429141	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-08 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from May 1972 to May 1975, and from July 1989 to September 1989, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The entire claims file, to include the portion contained electronically, has been reviewed in this case.  


FINDINGS OF FACT

1.  A June 1994 RO rating decision denied service connection for an acquired psychiatric disorder, described as PTSD; an appeal to the Board was not perfected within a year of notification to the Veteran, and it is final.  

2.  Evidence received since the last final decision of record which denied service connection for an acquired psychiatric disability, to include PTSD, does not relate specifically to an unestablished fact necessary to substantiate the claim.  


CONCLUSION OF LAW

New and material having not been received, the claim for service connection for an acquired psychiatric disability, to include PTSD, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his petition to reopen a claim for service connection in a September 2008 letter.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.  Furthermore, the Veteran has received notice on what is required to reopen a previously denied claim for service connection, in accordance with jurisprudential precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

It is pertinent to note that the Veteran is represented by the Disabled American Veterans (DAV), and that organization is presumed to have knowledge of what is necessary to substantiate a petition to reopen a claim for service connection.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  With regard to the petition to reopen a claim for entitlement to service connection for a psychiatric disability, the Board notes that all evidence filed with this claim was reviewed.  There is no indication of any evidence that has not been obtained.  Indeed, the received evidence does not relate to an unestablished fact necessary to substantiate a claim for service connection.  Thus, for reasons discussed in greater detail below, such evidence is not new and material.  See 38 C.F.R. § 3.156.  Accordingly, there is no duty to provide an examination or a medical opinion in connection with this petition to reopen.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

With respect to claims for service connection for PTSD, where the record does not establish that a Veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997). 

Effective October 29, 2008, VA amended its regulations regarding service connection for PTSD by eliminating the requirement for evidence corroborating the claimed in-service stressor in cases in which PTSD is diagnosed in service.  See 73 Fed. Reg. 64,210 (Oct. 29, 2008); 74 Fed. Reg. 14,492 (Mar. 31, 2009). Additionally, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by eliminating the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) provides

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3). 

Analysis

The Veteran in this case was initially denied service connection for claimed PTSD in a June 1994 rating decision that, while a notice of disagreement was posited, was never perfected into a substantive appeal to the Board.  Accordingly, the determination is final. 

In essence, while the RO noted that the Veteran was currently diagnosed with PTSD, it was also found that the basis for the diagnosis was an allegation of combat service in Vietnam.  The Veteran's service personnel records did not document any service in Vietnam (in combat or otherwise), with the DD Form 214 and other personnel records indicating that the Veteran served as a clerk-typist in the active and reserve components without ever leaving the United States.  There is some indication that a Vietnam Service Medal was issued to the Veteran (it is not, however, included in the DD Form 214 following discharge from active service).  However, the personnel records show assignment to units solely within the United States, and the DD Form 214, issued in May 1975 (following the fall of Saigon to North Vietnamese forces), lists no foreign service as having been rendered by the Veteran, with no combat decorations having been awarded.  Accordingly, the alleged stressors were found to not be credible, and the claim was denied in 1994.  The Veteran has now come forth with a petition to reopen, alleging that new and material evidence exists to support his claim for service connection.  

The Board has received numerous private and VA records which document a history of mental health treatment dating to the 1990s.  The Veteran has had diagnoses of substance abuse disorder, PTSD, anxiety, and depression, and has spent time in a hospitalized setting.  Some of these clinical records do attribute the Veteran's mental problems to his alleged Vietnam service; however, none of the records document that the Veteran had actual service in that nation.  The Veteran still maintains that he experiences an acquired psychiatric disability, namely PTSD, as a result of alleged combat with the enemy in Vietnam.  

In further support of his petition to reopen, the Veteran submitted statements alleging that treatment records from approximately 2000 onward should show that he was "totally disabled" as a result of an acquired psychiatric disability. Also, he again submitted written allegations of having gone on "recon patrols" against Viet Cong units during the "last offensive of the war."  He alleges being in proximity to dead and wounded personnel as a result of engaging enemy forces.  

These allegations were fully considered prior to the last, final decision of record, and it was determined that the alleged stressors (based on Vietnam service of any kind) could not be verified.  That is, the RO viewed the service treatment and personnel records for both the Veteran's active duty and ACDUTRA/INACDUTRA periods, and determined that the Veteran had never left the United States.  The Veteran, in filing his petition, has merely repeated the same statements which have already been considered.  He has not supplied additional service personnel records or other documentation which would indicate that he ever actually did serve in Vietnam.  Further, while there are ample post-service psychiatric records that have been added to the file since the now-final 1994 decision, none of the treatment records establish that the Veteran served in Vietnam as he has alleged.  That the Veteran experienced a chronic psychiatric disability at the time of the last final decision of record is not a previously unestablished fact, nor is it unestablished that the Veteran's psychiatric problems have been linked to alleged, unverified service in Vietnam.  

Simply put, while the evidence received since the 1994 decision is new, it is not material.  It was not previously considered by the Board; however, it does not speak to an unestablished fact necessary to substantiate the underlying claim for service connection.  See 38 C.F.R. § 3.156.  There still is no record of the Veteran having participated in the combat operations (or in any Vietnam service) that he alleges are the cause of his psychiatric symptomatology.  He has merely repeated his own unsubstantiated assertions regarding alleged participation in combat, and has submitted evidence that confirms that a current psychiatric disability has been ongoing (and been linked to unverified Vietnam service).  All of these contentions are duplicative of arguments and evidence that have been previously considered, and do not rise to the level of new and material evidence.  Accordingly, the petition to reopen is denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The statutory duty, however, is not applicable in this case as the preponderance of the evidence is against reopening the Veteran's claim.  38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55  (1990).


ORDER

The petition to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


